Mollison, Judge:
The appeals for reappraisement listed in schedule “A”, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market values or prices at the time of exportation of the feathers and down, the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the unit values, as appraised, (including shrinkage as returned) less consular invoice fees, less insurance, less lighterage, and ocean freight, packed, and that the foreign value of such or similar merchandise is no higher.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the unit values, as appraised (including shrinkage as returned), less consular invoice fees, less insurance, less lighter-age, and ocean freight, packed.
Judgment will be rendered accordingly.